No. 99-60582
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 99-60582
                         Conference Calendar


ANTHONY CARLOS GATES,

                                           Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS PAROLE
BOARD; RUTH MOSLEY, Chairperson, Parole Board
at Mississippi Department of Corrections;
CORNELLA P. MASON; WALTER TOLBERT; STEVEN PUCKETT;
DEBRA WOODWARD; SALLY SPENCER, Mississippi Central
Correctional Facility; JUSTEN HALL, Mississippi
Central Correctional Facility; EMMITT SPARKMEN,
Warden, Mississippi Central Correctional Facility,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:99-CV-125
                       - - - - - - - - - -
                        February 18, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Carlos Gates, Mississippi prisoner # 44498, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).    He argues that the Mississippi Parole Board



violated his equal protection rights and state law when it denied


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60582
                                 -2-

him parole and denied him a psychological or psychiatric

examination.

     This court reviews a dismissal under § 1915(e)(2)(B)(ii) de

novo, applying the same standard used to review a dismissal under

Fed. R. Civ. P. 12(b)(6).   Black v. Warren, 134 F.3d 732, 734

(5th Cir. 1998).   The statutes creating parole in Mississippi

confer "absolute discretion" on the Parole Board; thus, no

liberty interest has been created, and federal due process rights

are not implicated by procedures that deny parole.   Scales v.

Mississippi State Parole Bd., 831 F.2d 565, 565-66 (5th Cir.

1987).   As Gates’s complaint fails to demonstrate a federal

constitutional violation, see Johnson v. Rodriguez, 110 F.3d 299,

308-09 (5th Cir. 1997), his appeal is without arguable merit, is

frivolous, and is DISMISSED.   See 5th Cir. R. 42.2; see Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     The dismissal of his complaint for failure to state a claim

by the district court and the dismissal of his appeal as

frivolous each constitutes a “strike” under the “three-strikes”

provision of 28 U.S.C. § 1915(g).   If Gates accumulates three

“strikes” under § 1915(g), he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.